DETAILED ACTION
1.	Applicant's amendment filed on June 14, 2021 has been entered.  Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s Specification and Applicant’s arguments filed June 14, 2021 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-20 are allowed for the reasons argued by Applicants on pages 9-10 of Remarks, filed June 14, 2021.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.
	The prior art of record McGahan; Wallace A. (US 4511946 A) discloses an operating scheme for electronic locks wherein both the key and the lock have a first and second combination. The lock will open when the first key combination equals the first lock combination and the second key combination equals the second lock combination. The lock recombinates to the first key combination and the second key combination when the first key combination equals the second lock combination.
The prior art of record Borsa; Bruce Thomas et al. (US 20070283159 A1) discloses Authentication and access control device (104) includes a first security key sub-system (110, 112, 114, 116, 118). The first security key sub-system is responsive to an input signal for providing a first key code required for permitting a user access to a controlled resource. The device advantageously can also include a second security key sub-system (110, 112, 114, 116, 118) for providing a second key code different from the first key code. The second key code can be for authenticating the user or can be otherwise useful for secure use of a particular controlled resource (102).
The prior art of record Gabrielson; Jacob (US 9231948 B1) discloses techniques, including systems and methods, for providing access to remote computing 
The prior art of record Yasushi; Mitsuo et al. (US 6817519 B2) discloses a user authentication system and a user authenticating method, in which an access from a terminal apparatus to a server by an illegal user other than a specific user can be certainly eliminated by a relatively simple construction using a first terminal apparatus for connecting to an information server through a network line and a second terminal apparatus for connecting to the information server by a communication line independent of the network line.
The prior art of record Ramaswamy; Satyanarayanan et al. (US 8953786 B2) discloses Systems and methods for securing data by a user input based data encryption are described. In one aspect of the invention, the method may include receiving an authentication string from a user to authenticate access to the application. On successful authentication of the user, the data to be secured is obtained from the user. The obtained data is then secured by encryption, which results in generation of a private key. The private key is then associated with the authentication string to form a first secure key. The first secure key is stored with the encrypted data in a data file. The data file is then transferred to a server associated with the application. The data file in the server is further encrypted to generate a second secure key.
The prior art of record Khanolkar; Nimish S. et al. (US 8874547 B2) discloses a query configured according to a query template is received. The query includes values for a plurality of parameters. A key is generated for the query that indicates a selectivity region in a selectivity space determined for the included parameter values. Whether the generated key matches any key of a plurality of keys is determined. Each key of the plurality of keys is associated with a corresponding query plan. If the generated key is determined to not match any of the keys, the query is compiled to generate a new query plan, and the generated query plan is executed with respect to the 
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record McGahan; Wallace A. (US 4511946 A), Borsa; Bruce Thomas et al. (US 20070283159 A1), Gabrielson; Jacob (US 9231948 B1), Yasushi; Mitsuo et al. (US 6817519 B2), Ramaswamy; Satyanarayanan et al. (US 8953786 B2), and Khanolkar; Nimish S. et al. (US 8874547 B2), do not disclose these specific limitations of during a first mode of operation: obtain a first key and a second key from a first system, the first key indicating that a user previously accessed a first subsystem of the first system, the second key indicating that the user previously accessed a second subsystem of the first system; and during a second mode of operation: receive information associated with an event, the information comprising at least receive a request indicating that the user is seeking to access a the second system; perform an authentication of the user, without yet connecting the user to the second system, wherein performing the authentication comprises: receiving an authentication string from the user, the authentication string comprising a first user key and a second user key; determining that the first user key matches the first key; and determining that the second user key matches the second key; and in response to performing the authentication of the user, provide the user with access to the second system (emphasis added), as set forth in claim 1, similar to claims 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHNGA B TRUONG whose telephone number is 571-272-3858. 
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        June 16, 2021